Talmadge, J.
(dissenting) — Despite the specific language of ER 407 and RCW 7.72.030(l)(a) regarding a plaintiff’s burden of proof in a product liability claim involving unsafe product design, the majority determines that changes in the design of a product occurring after a plaintiff’s injury may not be introduced in evidence. The majority ignores the specific language of ER 407 and fails to evaluate the elements of a product liability claim for unsafe product design in Washington. For these reasons, I respectfully dissent.
K2 Corporation, a subsidiary of the defendant Anthony Industries, Inc. (K2), marketed a snowboard model in 1990 called the Dan Donnelly XTC (XTC). K2 used a particular design for bindings on this model of snowboard. In 1991, Hyjek was injured while using the XTC. He later sued K2, claiming the XTC snowboard was unsafe because it had a design defect. In 1992, K2 began using a new binding system for snowboards like the XTC. At trial, Hyjek sought to introduce K2’s change in design through the testimony of Gavin Myers, a designer K2 hired in 1992 to prepare the new snowboard design. K2 successfully moved in limine to *429exclude such evidence, but Hyjek’s attorney was permitted to draw pictures of certain aspects of the binding inserts used in the XTC and other snowboards for illustrative purposes. Experts testifying at the request of the parties indicated the new design was feasible at the time K2 originally manufactured the XTC snowboard.
A. ER 407
ER 407 states:
When, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This rule does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control, or feasibility of precautionary measures, if controverted, or impeachment.
The traditional justification for ER 407 is twofold — relevance and policy. Postaccident changes in a product may be irrelevant to a particular manufacturer’s reasons for changing the product design. As a matter of policy, the admissibility of postaccident changes may discourage appropriate safety measures. Both of these grounds have been criticized in the context of product liability claims based on strict liability. Haysom v. Coleman Lantern Co., Inc., 89 Wn.2d 474, 482-83, 573 P.2d 785, 93 A.L.R.3d 86 (1978); Ault v. International Harvester Co., 13 Cal. 3d 113, 528 P.2d 1148, 1150, 117 Cal. Rptr. 812, 74 A.L.R.3d 986 (1974).
The principal grounds for excluding such evidence has been the policy of encouraging safety measures. 5 Karl B. Tegland, Washington Practice § 131, at 471 (3d ed. 1989); Codd v. Stevens Pass, Inc., 45 Wn. App. 393, 406, 725 P.2d 1008 (1986). We criticized this rationale in Haysom:
The policy justification for the rule of exclusion appears to have little force in the context of the typical products liability action. Those who urge departure from the traditional rule all argue it is implausible to assume a manufacturer would *430risk liability in numerous future cases, as well as potential loss of customer goodwill, by failing to alter a defective product because such alterations might be admissible against it in a single action.
89 Wn.2d at 483. Instead, in Haysom, given concerns about relevancy of postaccident remedial measures, we chose to avoid a universal rule in product cases, acknowledging a case-by-case weighing of relevance of such evidence to be preferable. This remains the sounder approach. See Haysom, 89 Wn.2d 483-84.
The majority finds support for its bright-line rule in the language of ER 407 and the federal circuit cases. This support is shakier than the majority suggests. The language of the rule pertains solely to negligence actions. It does not bear upon actions under RCW 7.72, Washington’s product liability act. Moreover, it is noteworthy that the Advisory Committee on Evidence to the Standing Committee on the Federal Rules of Evidence has specifically recommended language in the federal counterpart rule to ER 407 applying the rule to product liability claims. See Report of the Judicial Conference, Committee on Rules of Practice & Procedure, Agenda F-18 (Rules App. G-4), Sept. 1996, attach, to Br. of Amicus Curiae, Washington Defense Trial Lawyers. This change in the federal rule, upon which our own rule is based, makes explicit the fact that ER 407 may not presently apply to claims of strict product liability. In interpreting ER 407 and its federal counterpart, we must assume that the amendments were designed to change the rule, that is, to apply ER 407 in strict liability cases where it did not previously apply. See Id,., Agenda F-18 at 20 (indicating under the proposed changes: "Rule 407 (Subsequent Remedial Measures) would be amended to extend the exclusionary principle expressly to product liability actions . . .” (emphasis added)). See also State v. Carlson, 65 Wn. App. 153, 157, 828 P.2d 30 (by changing the language of a statute, the Legislature is presumed to intend a change in the law), review denied, 119 Wn.2d 1022, 838 P.2d 690 (1992); *431State v. Greenwood, 120 Wn.2d 585, 592, 845 P.2d 971 (1993) (when interpreting court rules, Supreme Court employs principles of statutory construction); State v. Wachter, 71 Wn. App. 80, 856 P.2d 732 (1993) (court rules are to be interpreted in the same manner as statutes), review denied, 123 Wn.2d 1014, 871 P.2d 599 (1994).
Despite the majority’s suggestion that a "solid majority” of federal circuits apply Rule 407 to strict liability cases, Majority op. at 420, the majority’s citations of authority in its opinion indicate that, at present, there is a substantial split in the federal and state courts regarding the applicability of ER 407 to actions in product liability. See Majority op. at 419 n.4, and 420-21 nn.6-7. See also Randolph L. Burns, Note, Subsequent Remedial Measures and Strict Products Liability: A New—Relevant—Answer to an Old Problem, 81 Va. L. Rev. 1141, 1141-43, and nn.5 and 8 (1995) (collecting cases and designating which states and federal circuits allow admission of subsequent remedial measures evidence in product liability actions and which do not). However, we do not need to decide if ER 407 invariably excludes admission of postaccident remedial changes in the product design, even though I believe the better rule is to evaluate such matters in products claims on a case-by-case basis. By its terms, ER 407 permitted introduction of Gavin Myers’ testimony here.
B. Postaccident Design Changes Are Relevant in Actions Under Washington Product Liability Act
The more significant flaw in the majority’s analysis, however, is that subsequent changes in the design of the product are relevant to the question of whether, at the time of the manufacture of the product, the design of the product was feasible and practical. By its terms, ER 407 is not a universal rule of exclusion and permits admission of postaccident product changes where such remedial measures are relevant to such issues as "proving ownership, control, or feasibility or precautionary measures, if controverted, or impeachment.” Similarly, RCW *4327.72.050(1) makes it clear that subsequent remedial measures may be relevant to the question of the technological feasibility of the product design.
In order to prove a claim for a design defect in a product, the Washington product liability act at RCW 7.72.030(l)(a) states:
A product is not reasonably safe as designed, if, at the time of manufacture, the likelihood that the product would cause the claimant’s harm or similar harms, and the seriousness of those harms, outweighed the burden on the manufacturer to design a product that would have prevented those harms and the adverse effect that an alternative design that was practical and feasible would have on the usefulness of the product!.]
(Emphasis added.) See also Connor v. Skagit Corp., 99 Wn.2d 709, 715, 664 P.2d 1208 (1983) (in a product liability case alleging a defective design, the existence of an alternative, safe design is a factor the jury may consider in determining whether a product is unreasonably dangerous).
In the present case, K2 conceded that the design of the XTC snowboard advocated by the plaintiff was feasible in 1990 when it initially began the manufacture of the product. Although K2 conceded the feasibility of the alternative design to the XTC snowboard in 1990, it never conceded the practicality of such an alternative design. Hyjek was entitled to introduce evidence of the practicality of the alternative design of the XTC snowboard in 1990 through Gavin Myers. The testimony of K2’s own designer of the XTC snowboard was plainly relevant to the practicality and feasibility of the alternative design in 1990. The fact that K2 ultimately decided to use this alternative design in snowboards after 1992 spoke volumes as to its practicality. It was plainly relevant for purposes of ER 401-403, as we held in an analogous setting in Haysom:
Respondents stipulated in their trial brief to the feasibility of putting additional warnings on the stove (presumably for *433the purpose of precluding testimony as to subsequent changes on this basis), see Bartlett v. Hantover, [84 Wn.2d 426, 526 P.2d 1219 (1974)] supra; however, they then went on to both argue and present testimony to the effect that more detailed warnings would not be an effective labeling technique and that attaching the contents of the brochure to the stove would not be practical. While this testimony may arguably have been directed to the feasibility of change, it was also directed toward the adequacy of existing warnings. In such a situation it has been held to be within the trial court’s discretion to allow evidence of subsequent changes.
Haysom, 89 Wn.2d at 484.
The introduction of subsequent remedial measures by Hyjek was not intended to establish liability on the part of K2, but was relevant to the question of whether the alternative design to the XTC was both feasible and practical. RCW 7.72.030(l)(a). ER 407, which may not apply to actions under RCW 7.72 by its own terms, permits the introduction of such evidence for the purpose of proving feasibility or practicality. The jury was entitled to hear the evidence of Gavin Myers on this subject and the exclusion of the evidence was prejudicial to Hyjek’s case. I would reverse the trial court’s judgment and order a new trial.
Smith and Johnson, JJ., concur with Talmadge, J.